ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                            )
                                         )
Highland Al Hujaz Co., Ltd.              )      ASBCA Nos. 59746, 59818, 60134
                                         )                 60385,61895
                                         )
Under Contract No. W9 l 7PM-09-C-0049    )

APPEARANCES FOR THE APPELLANT:                  Herman M. Braude, Esq.
                                                Edward D. Manchester, Esq.
                                                 Braude Law Group, P .C.
                                                 Rockville, MD

APPEARANCES FOR THE GOVERNMENT:                 Michael P. Goodman, Esq.
                                                 Engineer Chief Trial Attorney
                                                Cara M. Mroczek, Esq.
                                                Matthew Tilghman, Esq.
                                                Rebecca L. Bockmann, Esq.
                                                Edward J. McNaughton, Esq.
                                                 Engineer Trial Attorneys
                                                 U.S. Army Engineer District, Middle East
                                                 Winchester, VA

                                ORDER OF DISMISSAL

      The appeals have been withdrawn. Accordingly, they have been dismissed from
the Board's docket with prejudice.

      Dated: January 24, 2019



                                              JAMES R. SWEET
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59746, 59818, 60134, 60385,
61895, Appeals of Highland Al Hujaz Co., Ltd., rendered in conformance with the
Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2


                                                                                            I